Chalmers, J.,
delivered the opinion of the court.
Miss M. A. Parker intermarried in her fifteenth year with N. M. Bickerstaff, having at the time in the hands of her guardian, Marlin, the sum of about $1,200. She expressed to her mother and step-father, by whom she had been reared from infancy, a desire to make them a present of $200, in recognition of their kindness to her, and in token of her affection for them. The step-father, who was very poor, was indebted in about the sum named to her guardian, the debt being evidenced by a promissory note secured by trust-deed on his ■crop and only horse, and he proposed that his step-daughter should carry out her kindly intentions by paying off this debt. She assenting, ho mentioned the matter to the guardian, who at first expressed some doubt whether he would be allowed so to deal with his ward’s estate; but,- having consulted a lawyer and been advised that there was nothing illegal in it, notified the step-father of his readiness to carry out the scheme. Shortly thereafter, the ward, accompanied by her husband and step-father, repaired to the house of the guardian, who at the request of the parties, calculated the amount due on the note *514and mortgage held by him, and having ascertained it, Mrs. Bickerstaff and husband executed' and delivered to him a receipt, reciting that they had received from him that amount of money, and thereupon the note was delivered to the stepfather, and the mortgage cancelled. The receipt was subsequently filed without objection in the annual and final settlements of the guardian with the Chancery Court, and was allowed to him as a valid voucher. Nearly two years after the approval of-the final account, of which both husband and wife had notice, this bill of review was exhibited, attacking that settlement upon several grounds, but principally on account of the allowance of the receipt.
It is conclusively shown by the evidence that the guardian had no connection with the gift made by the ward to her stepfather, nor with the manner in which it was accomplished, except to obey the directions of the parties as communicated to him. It is further shown, that he could have had no pecuniary interest in the matter, since his debt was then abundantly secured by the mortgage on the horse and the crop, which had been gathered, and was then in hand.
Under these circumstances there was nothing illegal or reprehensible in his conduct, aud the receipt constituted a valid voucher aud acquittance to him. A female minor is emancipated by marriage so far as the reception of her estate from her guardian is concerned, and a receipt therefor, signed by herself and husband is as valid and effectual for all the purposes of a receipt, as if she were adult. Her guardian cannot, under the guise of delivering her property, enter into any contract with her by which he shall deliver anything, save her •own estate, and if he do so, any instrument signed by her, will be held good only so far as it evidences a reception of property, and void for all else.
Butin the ease in hand there was no element of contract between herself and guardian. He had nothing to do with the disposition which she was to make of her property after it passed from him to her, and discharged his duty to her when *515he actually delivered it, transferred to oue selected by herself and husband. The law will not concern itself about the form in which the delivery takes place, provided it be a genuine delivery and the form is neither the suggestion nor to the advantage of the guardian. We have jealously scrutinized the record to see if we could discover any undue interference of the guardian in the matter, or any possible advantage to be derived by him in its execution, and we have failed to detect anything more than a willingness on his part to accede to a plan, with the origin of which he had no'connection. If he had placed his ward’s money in her own hands, and she straightway, in his presence, had passed it over to her father,- the receipt executed would certainly have been valid, though it was shown that he knew of her intentions before he delivered the money. So, also, if she and her husband had given to the step-father an order for the money, and the latter had accepted in satisfaction of the order his own note, it cannot be doubted that the order would have constituted a good acquittance to the guardian. It would be sticking in the bark and hanging the rights of parties on quibbles to deny the same effect to the transaction as carried out. It would be puerile to say that if the money had been produced and passed around between the parties, the receipt would have been good ; but although what was actually done had the same effect, in fact, it cannot have it in law. This would be establishing a distinction between law and1 common sense which does not exist. The test must be the practical effect and good faith of the transaction, and not its outward form. No form will avail if the substance is wanting,, and the form will be disregarded if the substance exists.
It was not improper, under the facts of this case, to allow the guardian for the expense of reducing the ward’s estate to. possession in addition to his commissions. The evidence on. the question of the amount of interest received by him on his ward’s money is too unsatisfactory and conflicting to. authorize a disturbance of the ruling of the chancellor oils that subject.
Decree affirmed.